Case 1:19-cr-00277-JSR Document 50 Filed 09/18/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Soe eee a Le x

UNITED STATES OF AMERICA
PROTECTIVE ORDER

_y.- ee

$2 19 Cr. 277 (JSR}

LARRY WHITE,

a/k/a “L.0.,”
Defendant.
ee ee ea ea ea el ea i ee ea eae eae ee x

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

1, Disclosure Material. The Government has made and will make disclosure to the
defendant or defense counsel of documents, objects and information, including electronically
stored information (“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500,
and the Government’s general obligation to produce exculpatory and impeachment material in
criminal cases, all of which will be referred to herein as “disclosure material.” The Government’s
disclosure material may include material that (i) affects the privacy and confidentiality of
individuals; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation
of uncharged individuals; and (iii) that is not authorized to be disclosed to the public or disclosed
beyond that which is necessary for the defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,’ contains information that (a) identifies, or
could lead to the identification of, witnesses who may be subject to intimidation or obstruction,

and whose lives, persons, and property, as well as the lives, persons and property of loved ones,

 
Case 1:19-cr-00277-JSR Document 50 Filed 09/18/20 Page 2 of 5

will be subject to risk of harm absent the protective considerations set forth herein; or (b) reflects
personal identification information (including but not limited to addresses, phone numbers, social
security numbers, dates of birth, and/or account numbers) and other highly personal information,
such as medical records. All disclosure material that identifies by name individuals, other than law
enforcement agents, who have provided information to law enforcement agents in connection with
the investigation and prosecution of this case (including but not limited to recordings and
summaries of post-arrest statements, proffer and cooperation agreements, and notes of proffer and
witness prep sessions) shall be deemed sensitive disclosure material. In addition, all medical
records belonging to an individual other than the defendant shall be deemed sensitive disclosure
material. The Government’s designation of material as sensitive disclosure material will be
controlling absent contrary order of the Court.

3. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation. It will also
afford the defense prompt access to those materials, which will! facilitate the preparation of the
defense.

A, Good Cause, There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

5. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

 
Case 1:19-cr-00277-JSR Document 50 Filed 09/18/20 Page 3 of 5

access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

6. Disclosure material that is not sensitive disclosure material may be disclosed by counsel
to:

(a) Personnel for whose conduct counsel is responsible, i.¢., personnel employed by or
retained by counsel, as needed for purposes of defending this action; and
(b) Prospective witnesses for purposes of defending this action.

7, Sensitive disclosure material shall be kept in the sole possession of counsel; shall not be
reviewed or maintained by the defendant outside the presence of counsel; shall not be copied or
otherwise recorded by the defendant; and may be disclosed by counsel only to personnel for whose
conduct counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for
purposes of defending this action.

8. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

9. This Order does not prevent the disclosure of any disclosure material in any motion,
hearing, or trial heid in this action, or to any judge or magistrate judge, for purposes of this action.
However, sensitive disclosure material pertinent to any motion before the Court should initially be
filed under seal, absent consent of the Government or Order of the Court. All filings should comply
with the privacy protection provisions of Fed. R. Crim. P. 49,1,

Return or Destruction of Material

10. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,

including ESI disclosure material, within 30 days of the expiration of the period for direct appeal
3

 
Case 1:19-cr-00277-JSR Document 50 Filed 09/18/20 Page 4 of 5

from any verdict in the above-captioned case; the period of direct appeal from any order dismissing
any of the charges in the above-captioned case; or the granting of any motion made on behalf of
the Government dismissing any charges in the above-captioned case, whichever date is later.

11. If disclosure material is provided to any prospective witnesses, counsel shall make
reasonable efforts to seek the return or destruction of such materials, This provision does not apply
to any disclosure material or ESI that belongs to the defendant.

12. Ifthe trial is adjourned from the current October 13, 2020 date, the defense shall return
to the Government or securely destroy or delete all sensitive disclosure material no later than
October 20, 2020.

13. The defense shal! provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material. All such persons shall
be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons,

 
Case 1:19-cr-00277-JSR Document 50 Filed 09/18/20 Page 5 of 5

Retention of Jurisdiction

'4. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: Date: September 14, 2020
Andrew K. Chan / Michael D. Longyear / Jacob Warren
Assistant United States Attorneys

s/ Robert A, Walters Date: September 18, 3030
Robert Walters, Esq.
Counsel for Defendant Larry White

SO ORDERED:

Dated: New York, New York

September (8, 2020

\LIhLA

THE HONORABLE JED 8. RAKOFF
UNITED STATES DISTRICT JUDGE

 
